Per Curiam.

Claimant’s arguments before us derive directly from the conclusions of law contained in the magistrate’s decision. Claimant, however, did not timely object to those conclusions as Civ.R. 53(E)(3) requires. Civ.R. 53(E)(3)(b) prohibits a party from “assigning] as error on appeal the court’s adoption of any *54finding of fact or conclusion of law unless the party has objected to that finding or conclusion under this rule.”
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.